Citation Nr: 1644507	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  13-10 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for service-connected patellofemoral pain syndrome, right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his mother 


ATTORNEY FOR THE BOARD

R. Drummer
INTRODUCTION

The Veteran served on active duty in the United States Air Force during the Gulf War Era from October 2006 to July 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision, in which the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, decreased the 30 percent evaluation assigned the Veteran's right knee disability to 10 percent, effective from November 1, 2012.

The Veteran and his mother testified in support of his claim during a hearing before the undersigned Veterans Law Judge (VLJ) in December 2013.  A copy of the hearing transcript is of record.

In a June 2014 decision, the Board voided the August 2012 rating decision ab initio and restored the 30 percent disability rating assigned the Veteran's right knee disability.  The issue of entitlement to an increased rating in excess of 30 percent for the service-connected right knee disorder was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the claim must again be remanded again to ensure that all procedural requirements have been satisfied, and to afford it every due consideration.

In its June 2014 remand, the Board directed the RO to, among other things, schedule the Veteran for a VA examination to determine the current severity of his service-connected right knee disability and to readjudicate the claim.  An August 2014 VA examination of the Veteran's right knee was conducted; however, the RO failed to consider it in a November 2014 supplemental statement of the case (SSOC).  Further, the November 2014 SSOC addressed the issue of "Entitlement to an evaluation in excess of 10 percent prior to March 23, 2009, for patellofemoral pain syndrome, right knee," which is not the issue currently on appeal before the Board.  Therefore, on remand the RO must readjudicate the claim on appeal, and if the benefit sought is not granted, the Veteran and his representative must be furnished an appropriate SSOC.

Further, in August 2014 the Veteran submitted a release authorizing VA to obtain his treatment records from Wichita Orthopedics, to include from Paul Pappademos M.D., dated in March 2013.  However, it does not appear that the RO made an attempt to obtain these records.  As noted in the June 2014 remand, although Dr. Pappademos submitted a March 2013 letter in support of the Veteran s claim, the
records of the Veteran's actual treatment from that evaluation are not in the claims file.  Thus, additional development to obtain these records is required.

Finally, the Board observes that a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, whenever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The August 2014 VA knee examination report does not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated since November 2014.

2.  Make arrangements to obtain all records of the Veteran's right knee treatment at Wichita Orthopedics, to include from Paul Pappademos M.D.  As noted above, although Dr. Pappademos submitted a March 2013 letter in support of the Veteran's claim, the records of the Veteran's actual treatment from that evaluation (and/or any subsequent evaluations) are not in the claims file.

3.  After the above records have been obtained, schedule the Veteran for an appropriate VA examination of his right knee.  The entire claims file, to include a copy of this REMAND must be provided to the VA examiner, who must note its review.

The examiner should use the appropriate Disability Benefits Questionnaire (DBQ) to assess the severity of all residuals attributable to the Veteran's service-connected right knee disorder, to include any scars.
All symptoms and clinical findings associated with this condition must be reported in detail.  

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left knee and right knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examination report must include a complete rationale for all opinions and conclusions reached.

4.  Then, after completing any other development that may be indicated, readjudicate the claim on appeal, i.e., Entitlement to an increased rating in excess of 30 percent for service-connected patellofemoral pain syndrome, right knee, with consideration of all evidence received since the issuance of the February 2013 statement of the case.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

